Exhibit 99.1 Jackson Hewitt Tax Service Inc. (Debtor) Case no. 11-11587 Reporting Period: June 30, 2011 JACKSON HEWITT TAX SERVICE INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars In thousands, except per share amounts) As of June 30, 2011 May 24, 2011 (b) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $2,580 and $2,675, respectively Notes receivable, net Restricted cash Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other Intangible assets, net Notes, receivable, net Other non-current assets, net Total assets Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Income taxes payable Deferred income taxes Deferred revenues Total current liabilities Deferred income taxes Other non-current liabilities Total liabilities not subject to compromise Liabilities subject to compromise: Debt Pre-petition accounts payable and accrued liabilities (a) Total liabilities subject to compromise Total liabilities Stockholders’ deficit: Common stock, par value $0.01; Authorized: 200,000,000 shares; Issued: 39,753,757 and 39,753,757 shares, respectively Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income - - Less: Treasury stock, at cost: 10,856,590 and 10,852,293 shares, respectively ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ Jackson Hewitt Tax Service Inc. (Debtor) Case no. 11-11587 Reporting Period: June 30, 2011 JACKSON HEWITT TAX SERVICE INC. Notes to Consolidated Balance Sheets (Unaudited) (dollars In thousands) (a) Includes the following: As of June 30, 2011 May 24, 2011 Trade accounts payable $ $ Lease termination Accrued interest expense on debt Derivatives termination obligation Total $ $ (b) The petition date balance sheet includes extrapolated results for the activity from May 1, 2011 to May 23, 2011. An average daily amount based on a 31 day month was calculated for the variance in activity between April 30, 2011 and May 31, 2011. This daily variance was multipied by 23 days and added to the April 30, 2011 balance sheet to represent the petition date balance sheet at May 24, 2011. Jackson Hewitt Tax Service Inc. (Debtor) Case no. 11-11587 Reporting Period: June 30, 2011 Jackson Hewitt Tax Service Inc. Schedule of Other Assets and Liabilities (in thousands) As of June 30, 2011 May 24, 2011 Prepaid Expenses and Other Prepaid Gold Guarantee $ $ Walmart Kiosk Lease Receivable, net Other Prepaid Expenses Deferred Financing Costs Other Receivables, net Prepaid Insurance Prepaid Maintenance Prepaid Rent Rabbi Trust Total Prepaid Expenses and Other $ $ As of June 30, 2011 May 24, 2011 Other Non-Current Assets Prepaid Gold Guarantee $ $ Development Advance Notes Development Advance Notes Allowance ) ) Prepaid Insurance Walmart Kiosk Lease Receivable Walmart Kiosk Lease Receivable Allowance ) ) Lease Deposits Other Deposits 62 65 Rabbi Trust 10 10 Prepaid Rent 6 6 Total Other Non-Current Assets $ $ As of June 30, 2011 May 24, 2011 Other Non-Current Liabilities Gold Guarantee Deferred Revenue $ $ Deferred Walmart Territory Sales Acquisition Purchase Price Obligation Deferred Rent Expense Capital Lease Obligation Interest Income - 18 Rabbi Trust 10 10 Total Other Non-Current Liabilities $ $
